Citation Nr: 0530799	
Decision Date: 11/16/05    Archive Date: 11/30/05	

DOCKET NO.  04-08 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disorder. 

2.  Entitlement to service connection for a chronic sleep 
disorder. 

3.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of fracture of the left distal fibula.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to April 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of February 2003 and April 2004 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

During the course of a hearing before the undersigned 
Veterans Law Judge in June 2005, the veteran withdrew from 
consideration the issue of service connection for essential 
hypertension.  Accordingly, that issue, which was formerly on 
appeal, is no longer before the Board.


FINDINGS OF FACT

1.  A chronic back disorder is not shown to have been present 
in service, or at any time thereafter.

2.  A chronic sleep disorder is not shown to have been 
present in service, or at any time thereafter.

3.  The veteran's service-connected residuals of fracture of 
the left distal fibula are currently productive of no more 
than a marked limitation of motion of the left ankle, with no 
evidence of ankylosis of that ankle in plantar flexion 
between 30 and 40 degrees, or in dorsiflexion between 0 and 
10 degrees.  


CONCLUSIONS OF LAW

1.  A chronic back disorder was not incurred in or aggravated 
by active military service, nor is it in any way proximately 
due to, the result of, or aggravated by a service-connected 
disability or disabilities.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2005).

2.  A chronic sleep disorder was not incurred in or 
aggravated by active military service, nor is it in any way 
proximately due to, the result of, or aggravated by a 
service-connected disability or disabilities.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2005).

3.  The criteria for an evaluation in excess of 20 percent 
for the residuals of fracture of the left distal fibula have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5270, 5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on the claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  The Court also held, however, that providing the VCAA 
notice to the claimant after the initial decision could 
satisfy the requirements of the VCAA if the timing of the 
notice was not prejudicial to the claimant.  Pelegrini, 18 
Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional evidence that should be provided, and there has 
been a complete review of all the evidence without prejudice 
to the appellant.  As such, there is no indication that there 
is any prejudice to the appellant by the order of the events 
in this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have had any effect 
on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Mayfield, supra; ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

In this case, in correspondence of November 2002, March, 
September, and November 2003, and in a letter of June 2004, 
the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate his 
claims for service connection and an increased rating, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence would be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertained to his claims.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as a Statement 
of the Case (SOC) and Supplemental Statement of the Case 
(SSOC).  These documents provided them with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding the veteran's claims.  By way 
of these documents, they were also specifically informed of 
the cumulative evidence already previously provided to VA or 
obtained by VA on the veteran's behalf.  Therefore, the Board 
finds that the veteran was notified and aware of the evidence 
needed to substantiate his claims, the evidence through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify, 
and no prejudice to the veteran exists by deciding his 
claims.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and postservice VA and 
private medical records and examination reports.  Under the 
circumstances in this case, the veteran has received the 
notice and assistance contemplated by law, and adjudication 
of his claims poses no risk of prejudice to the veteran.  See 
Mayfield, supra; Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to the 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims).

Factual Background

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of chronic 
back or sleep disabilities.  At the time of a period of 
inservice hospitalization during the months from January to 
April 1971, there was no evidence of any problems with the 
veteran's back, or with his sleep patterns.  A service 
separation examination of March 1971 was similarly negative 
for evidence of chronic back or sleep disabilities.

At the time of a VA general medical examination in May 1971, 
no problems were noted with the veteran's sleep patterns, or 
with his back.  

In a Report of Accidental Injury dated in July 1971, it was 
noted that, in January 1971, while in service, the veteran 
had been injured during a parachute jump.  However, no 
mention was made of any injury to the veteran's back.

A VA orthopedic examination dated in November 1993 was 
negative for any evidence of chronic back disability.

On VA orthopedic examination in August 2000, the veteran gave 
a history of an inservice fracture of his left fibula.  
Reportedly, while in service, the veteran was placed in the 
hospital, where he was in traction in a cast for 3 1/2 
months. 

On physical examination, the veteran complained of pain, 
weakness, stiffness, swelling, instability, giving way, 
fatigability, and a lack of endurance.  He denied heat, as 
well as any redness and locking.  According to the veteran, 
he took no pain medication.  However, he did experience 
problems with "flare ups" were he to stand for a long time.  
When questioned, the veteran indicated that he did not use 
crutches, a brace, a cane, or corrective shoes.  Nor were 
there any complaints of subluxation or inflammatory 
arthritis.  

Physical examination revealed a range of motion of the left 
ankle characterized by dorsiflexion to 17 degrees, and 
plantar flexion to 40 degrees.  Noted at the time of 
examination was that motion stopped when pain began.  
Significantly, there was no objective evidence of painful 
motion, edema, effusion, instability, weakness, tenderness, 
redness, heat, or abnormal movement.  There was, however, 
some guarding of movement.  According to the examiner, the 
veteran walked well, with  no evidence of a limp, or the need 
for a cane or other appliance.  The pertinent diagnosis was 
arthralgia of the left ankle following fracture of the distal 
fibula 30 years earlier.

In correspondence of December 2002, the veteran's private 
physician wrote that he was "happy to document" the veteran's 
request regarding the continuing worsening of the function of 
his back.  Reportedly, the veteran had furnished his 
physician with documentation of his inservice injury.  
According to his physician, the progressive worsening of the 
veteran's back pain and difficulty with ambulation were "of 
course" related to his (inservice) injury.  The veteran's 
private physician further commented that he admired the 
veteran staying active, as well as his intense efforts to 
keep his good health.  However, according to his physician, 
the veteran's continued pain bothered his sleep, which in 
turn bothered his strength.

On VA orthopedic examination in late December 2002, the 
veteran gave a history of a left fibular fracture during the 
course of a parachute jump in 1970.  Reportedly, the veteran 
currently experienced certain residual arthralgias of his 
left ankle.  On physical examination, there was a normal 
range of motion of the veteran's left ankle.  Further 
evaluation revealed some slight tenderness over the distal 
fibula, with excess bone formation from the healed fracture.  
There was no tenderness or swelling of the veteran's left 
ankle, though there was some tenderness over the lateral 
aspect.  Radiographic studies of the veteran's left ankle 
were consistent with a small old chip fracture of the medial 
malleolus, but no other bony abnormalities.  The pertinent 
diagnosis noted was arthralgia joint disease of the left 
ankle, with a mild loss of function.

During the course of a hearing before the undersigned 
Veterans Law Judge in June 2005, the veteran offered 
testimony regarding the nature and etiology of his claimed 
back and sleep disabilities, as well as the current severity 
of his service-connected residuals of fracture of the left 
distal fibula.

Analysis

The veteran in this case seeks service connection for a 
chronic back disability, as well as for a chronic sleep 
disorder.  In pertinent part, it is argued that the veteran's 
service-connected fracture of the left distal fibula has 
altered his gait, resulting in a low back problem.  It is 
further argued that, as a result of the pain produced by the 
veteran's left ankle and back disabilities, he finds it 
difficult to sleep.

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  In order to 
prevail on an issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence of inservice 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the inservice injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Service connection may additionally be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2005).  
Finally, where there is aggravation of a nonservice-connected 
condition which is proximately due to or the result of a 
service-connected condition, the veteran may be compensated 
for the degree of disability (but only that degree) which is 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The determination as to whether the requirements for 
entitlement to service connection are met is based on an 
analysis of all the evidence of record, and the evaluation of 
its credibility and probative value.  38 U.S.C.A. § 7104(a) 
(West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a) (2005).  When there is an approximate 
balance of positive and negative evidence regarding a 
material issue, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2004).  Where the 
Board determines that a preponderance of the evidence is 
against the claim, it has necessarily found that the evidence 
is not in approximate balance, and the benefit of the doubt 
rule is not applicable.  Ortiz, 274 F.3d at 1365.

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of chronic back or sleep disorders.  While in 1971, 
the veteran received treatment for a fractured left distal 
fibula as the result of a parachute jump, there is no 
indication that, at the time of that incident, the veteran 
received treatment for, or a diagnosis of, a chronic back 
disability.  As of the time of a service separation 
examination in March 1971, the veteran's spine and 
musculoskeletal system were within normal limits, and no 
pertinent diagnosis was noted.  Nor was there any evidence 
that, at the time of service separation, the veteran was 
experiencing any problems with his sleep pattern.  

The Board notes that, at the time of a VA general medical 
examination in May 1971, the veteran voiced no complaints 
regarding a back problem, or any sleep disturbance.  Nor was 
there evidence of either of those problems on subsequent VA 
examinations in November 1993 and August 2000.  Not until 
December 2002, more than 30 years following the veteran's 
discharge from service, did his private physician make 
reference to a "worsening" of the function of the veteran's 
back, and "bothered" sleep.  Significantly, at that time, no 
diagnosis was rendered regarding any chronic back problems or 
sleep disturbance.  Statements by the veteran's private 
physician regarding the relationship between the veteran's 
back pain and his inservice (ankle) injury are entirely 
unsubstantiated by objective clinical evidence of record, and 
are at best speculative.  As noted above, the veteran has yet 
to receive a diagnosis of, or treatment for, a chronic back 
disability of any kind.  Nor is there any evidence that pain 
attributable to the veteran's service-connected fibular 
fracture has produced a chronic sleep disorder.  

The Board has taken into consideration the veteran's 
testimony regarding the nature and etiology of his claimed 
back disability and sleep disturbance.  However, following a 
full review of the pertinent evidence of record, the Board is 
unable to reasonably associate the veteran's claimed back and 
sleep disorders with any incident or incidents of  his period 
of active military service.  Nor is there persuasive evidence 
that the veteran suffers from a chronic back disorder or 
sleep disturbance which is in any way causally related to his 
service-connected fibular fracture.  Under the circumstances, 
service connection must be denied.

Turning to the issue of an increased evaluation for the 
service-connected residuals of fracture of the left distal 
fibula, the Board notes that disability evaluations, in 
general, are intended to compensate for the average 
impairment of earning capacity resulting from a service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2005).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2005).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to the absence of 
part or all of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visual 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40 (2005); see also 38 C.F.R. § 4.45 (2005).

In the present case, at the time of a VA orthopedic 
examination in August 2000, there was some evidence of 
guarding of movement of the veteran's left ankle.  However, 
that same examination revealed no objective evidence of 
painful motion, or of edema, effusion, instability, weakness, 
tenderness, redness, heat, or abnormal movement.  Range of 
motion measurements of the veteran's left ankle showed 
dorsiflexion to 17 degrees, with plantar flexion to 
40 degrees.  

On subsequent VA orthopedic examination in December 2002, 
there was some evidence of tenderness over the lateral aspect 
of the veteran's left ankle.  However, range of motion 
measurements were described as normal.  Radiographic studies 
showed only a small old chip fracture of the medial 
malleolus, with no other bony abnormality.  The pertinent 
diagnosis was of arthralgia of the left ankle, with only a 
mild loss of function.

The 20 percent evaluation currently in effect for the 
veteran's service-connected residuals of fracture of the left 
distal fibula contemplates the presence of a marked 
limitation of left ankle motion.  In order to warrant an 
increased evaluation, there would need to be demonstrated the 
presence of ankylosis of the veteran's left ankle, to the 
extent that plantar flexion was between 30 and 40 degrees, or 
dorsiflexion between 0 and 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5270, 5271 (2005).

As is clear from the above, current manifestations of the 
veteran's service-connected left fibular fracture are 
insufficient to warrant the assignment of an increased 
evaluation.  Various statements of the veteran's private 
physician notwithstanding, there is no indication that, as a 
result of the veteran's service-connected injury, he 
currently suffers from any ankylosis of his left ankle.  
Under the circumstances, the 20 percent evaluation currently 
in effect is appropriate, and an increased rating is not 
warranted.


ORDER

Service connection for a chronic back disorder is denied.

Service connection for a chronic sleep disorder is denied.

An evaluation in excess of 20 percent for the residuals of 
fracture of the left distal fibula is denied.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


